DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 requires an oxygen concertation of 3 ppm while claim 18 requires an oxygen concertation of 3 to 100 pm which is a broader range and thus does not further limit the claim on which is depends.  Applicant may cancel the 
Claim Interpretation
The claims have limitations using the phrase “wherein when” these claim limitations are considered contingent limitations that are considered an inherent property of the coated copper particles.  In claim 1, the limitation the particle size of the copper fine particles exceeds 100 nm is interpreted as the particles are sintered together which appears to be applicant’s intent based on the Instant Specification paragraph 0038 .  The limitation “while a copper condition is maintained” is interpreted as set forth in the Instant Specification paragraph 0035, that the copper is not oxidized and the color of the copper is kept.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukumoto et al. (US 2017/0043404 A1), herein Fukumoto as evidenced by The Chemical Company (Lauric Acid).

In regards to claims 1-2 ,  Fukumoto teaches copper particles having a particle size of 85.8 nm are coated with lauric acid [Abstract, 0105, 0141, 0183, Tables 2-3 example 1].  Fukumoto teaches copper particles are sintered at about 300-400 °C [0004]. Fukumoto further teaches the coated particles are both excellent oxidation resistance and excellent sintering property can be obtained in a low thermal treatment temperature and a low oxygen-concentration environment [0027, 0081, 00159].  Thus, it is expected that the when the copper coated particles are retained in an oxygen-containing atmosphere at a temperature of 400°C for 1 hour, the particle size of the copper fine particles exceeds 100 nm due to sintering while a copper condition is maintained.

In regards to claims 3, 10 and 18,  Fukumoto teaches the limitations of claims 1-3 as set forth above.  Fukumoto further teaches the lauric acid coated particles are both excellent oxidation resistance and excellent sintering property can be obtained in a low thermal treatment temperature and a low oxygen-concentration environment [0027].  Lauric acid has a boiling point of 297.9 °C [The Chemical Company]. Thus, it is expected that when the copper fine particles are baked in a nitrogen atmosphere with an oxygen concentration of 3 ppm, not less than 60 wt.% of the surface coating is removed at 350°C. 

In regards to claims 4 and 11-12,  Fukumoto teaches the limitations of claims 1-3 as set forth above. Fukumoto further teaches the coated particles are both excellent oxidation resistance and excellent sintering property can be obtained in a low thermal treatment temperature and a low oxygen-concentration environment [0027].  Lauric acid has a boiling point of 297.9 °C [The Chemical Company]. Thus, it is expected that the surface coating is constituted of an organic substance generated by thermal decomposition of lauric acid when baked at a temperature above 300 °C. 

In regards to claims 5-6 and 13,  Fukumoto teaches the limitations of claims 1 and 5 as set forth above. Fukumoto further teaches the coating is formed from lauric acid [0150 Tables 2-3 Example 1]

In regards to claims 8 and 15-16,  Fukumoto teaches the limitations of claims 1-3 as set forth above.  Fukumoto does not expressly teach that the particles are made into pellets.  However, as Fukumoto teaches the lauric acid coated particles are both excellent oxidation resistance and excellent sintering property can be obtained in a low thermal treatment temperature and a low oxygen-concentration environment [0027, Tables 2-3 example 1].  Lauric acid has a boiling point of 297.9 °C [The Chemical Company].  Thus, it is expected that when a pellet is made by pressing the copper fine particles at 127 MPa for 1 minute and retained in an oxygen-containing atmosphere at a temperature of 300°C for 1 hour, a volume resistivity of the pellet becomes not more 

In regards to claim 9,  Fukumoto further teaches copper particles having a particle size of 85.8 nm are coated with lauric acid [Abstract, 0105, 0141, 0183, Table 2-3 example 1].  Fukumoto teaches copper particles are sintered at about 300-400 °C [0004]. Fukumoto further teaches the coated particles are both excellent oxidation resistance and excellent sintering property can be obtained in a low thermal treatment temperature and a low oxygen-concentration environment [0027].  Thus, it is expected that the when the copper coated particles are retained in an oxygen-containing atmosphere which is a nitrogen atmosphere with an oxygen concentration of 3 to 100 ppm at a temperature of 400°C for 1 hour, the particle size of the copper particles exceeds 100 nm due to sintering while a copper condition is maintained.

In regards to claims 17,  Fukumoto teaches the limitations of claim 2 as set forth above.  Fukumoto further teaches the lauric acid coated particles are both excellent oxidation resistance and excellent sintering property can be obtained in a low thermal treatment temperature and a low oxygen-concentration environment [0027].  Lauric acid has a boiling point of 297.9 °C [The Chemical Company]. Thus, it is expected that the when the copper coated particles are retained in an oxygen-containing atmosphere which is a nitrogen atmosphere with an oxygen concentration of 3 to 100 ppm at a temperature of 400°C for 1 hour, the particle size of the copper fine particles exceeds 100 nm due to sintering while a copper condition is maintained.

Claims 1-2, 5-7 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng et al. (Copper Nanoparticles: Aqueous Phase Synthesis and Conductive Films Fabrication at Low Sintering Temperature), herein Deng.

In regards to claims 1-2 ,  Deng teaches copper particles having a particle size of maximum diameter of 10 nm are coated/capped with citric acid [Abstract, Pg. 3839-3840, Figs. 4].  Deng teaches the coated particles can sinter at low temperature [Title, Pg. 3840].  Deng further teaches the sintered copper particles are not oxidized [Pg. 3845].  Thus, it is expected that the when the copper coated particles are retained in an oxygen-containing atmosphere at a temperature of 400°C for 1 hour, the particle size of the copper fine particles exceeds 100 nm due to sintering while a copper condition is maintained.

In regards to claims 5-7 and 13-14,  Deng teaches copper particles having a particle size of maximum diameter of 10 nm are coated/capped with citric acid [Abstract, Pg. 3839-3840, Fig. 4].




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes art teaching coated copper particles including: Yokoyama et al. (Aqueous electrophoretic deposition of citric-acid-stabilized copper nanoparticles), Rittner et al. (US 2012/0003465 A1), Kawasaki et al. (US 2017/0073538 A1), Urashima et al. (US 2018/0029121 A1) and Nakamura et al. (US 2007/0084308 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ELIZABETH COLLISTER/           Examiner, Art Unit 1784